                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



TALMADGE ADIB TALIB,                     Case No. CV 15-03825-JAK (DFM)

          Plaintiff,                     Order Accepting Report and
                                         Recommendation of United States
             v.                          Magistrate Judge

JUAN GUERRERO et al.,

          Defendants.


     Under 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
records and files herein, along with the Report and Recommendation of the
assigned United States Magistrate Judge. The Court has engaged in a de novo
review where objections have been made. The Court accepts the findings,
conclusions, and recommendations of the United States Magistrate Judge.
     IT IS THEREFORE ORDERED that:
     1.     The Magistrate Judge’s Report and Recommendation is approved
and accepted.
     2.     Defendants’ motion for summary judgment is GRANTED.
     3.     Judgment shall be entered dismissing this case with prejudice.


Date: December 20, 2019                   ___________________________
                                          JOHN A. KRONSTADT
                                          United States District Judge
